Citation Nr: 1147491	
Decision Date: 12/30/11    Archive Date: 01/09/12

DOCKET NO.  08-25 021	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi



THE ISSUE

Entitlement to service connection for a left foot scar with a history of osteomyelitis and surgery, secondary to old trauma.



ATTORNEY FOR THE BOARD

K. Neilson, Counsel





INTRODUCTION

The Veteran served on active duty from October 1969 to June 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

The instant matter was previously before the Board in November 2010, at which time the Board remanded the matter for further development, to include providing the Veteran with a VA examination in connection with his claim of service connection for a left foot scar.  As discussed in further detail below, the Board finds that there was compliance with its November 2010 remand; thus, it may proceed with a decision at this time.  See Stegall v. West, 11 Vet. App. 268   (1998). 


FINDING OF FACT

The Veteran's left foot disability pre-existed military service and did not chronically worsen therein.  


CONCLUSION OF LAW

The Veteran does not have a left foot disability that is the result of disease or injury incurred in or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1153, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306 (2011).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Background

The Veteran entered military service in October 1969.  After his September 1968 pre-enlistment medical examination, he was found to be qualified for military service.  At that examination, his physical profile for his "lower extremities," was recorded as a level "1."  A report of medical history noted that the Veteran had had two foot operations before service, including surgery for a graft after a cut.  No residuals were noted.  His service treatment records (STRs) show treatment for left foot pain.  Specifically, in November 1969 he was seen for complaints of foot pain and treated with hot soaks.  It was noted that his old foot injury was causing difficulty with marching.  The Veteran was referred to the podiatry clinic.  A December 1969 report noted that he was not having acute difficulty on examination, but would with marching.  Upon examination at the podiatry clinic, it was recorded that the Veteran had sustained a traumatic injury to his left foot at age nine and that he had reinjured the left foot one year prior while playing football.  A skin graft, attached in part directly to the bone, was reported.  It was noted to be hyperactive, with no areas of paresthesia.  An impression of reactive skin graft and scar, lateral side of left foot, was recorded.  

A December 1969 physical profile record from Fort Polk that shows that the Veteran's physical profile for the "lower extremities" was recorded to be a "P2."  It was determined that he was medically qualified for duty with permanent limitations.  Limited crawling, stooping, running, jumping, prolonged standing or marching was recorded.  It was recommended that the Veteran not participate in physical training.  

In March 1970, the Veteran presented with complaints of pain in his left foot when wearing his military boots and most types of shoes.  It was noted that he had a large defect over the lateral aspect of his left foot.  An old traumatic injury was noted.  The Army physician recommended a "P-3" profile and referred the Veteran to the podiatry clinic at Walter Reed Hospital to determine whether the Veteran could be fitted with a special boot or shoes to alleviate his pain.

In March 1970, the Veteran was seen at the podiatry clinic at Kenner Army Hospital, Fort Lee, for complaints of foot pain.  It was noted that his pain was not due to the pressure on the scar of his foot but due to the way that his foot functions.  An April 1970 report from the podiatry clinic noted a hypertrophic scar along the plantar aspect of the left foot and sensitivity on palpation of the perimeter of the skin graft and the dorsal metatarsal area.  It was recommended that the Veteran be discharged from service because there was no device that would make him capable of performing his military duties.  An addendum to that report documented the parameters of the Veteran's scar and reported that the scar was painful on palpation and in any type of footgear.  The examiner again expressed his belief that the Veteran should be discharged from service because there was no currently available orthotic or device that could be worn to make him able to function in a military environment.  The examiner noted that the Veteran's left foot condition had existed prior to service.

A May 1970 medical examination report recorded that the Veteran had a painful contracture of a scar of the left foot, which had existed prior to service.  His physical profile for his "lower extremities" was recorded as a level "4."  The Army examiner noted that the Veteran was unfit for military duty.

During a June 1970 Medical Board proceeding, it was determined that the Veteran was medically unfit for further military service.  A painful, deforming scar on the lateral aspect of the left foot due to an old trauma was noted.  The Medical Board recommended that the Veteran be processed for separation from service.  It was determined that the Veteran's left foot condition was "neither incident to nor aggravated by military service."  The Veteran was separated from active military service that same month.  

A VA medical record dated on July 8, 1970, reveals that on July 4, 1970, the Veteran's foot began to bleed.  He was noted to have an old surgical defect of his left foot and was referred to the surgical clinic.  A July 17, 1970, treatment entry noted that the Veteran's left foot was re-grafted two years earlier because the graft kept breaking.  The examiner surmised that this was likely due to trauma inherent in its location.  No treatment was indicated.  

Service connection for a left foot scar for treatment purposes was denied in September 1970.  The RO reasoned that service connection was not warranted because the service records did not show any trauma or increase in the basic pathology with reference to the Veteran's pre-existing injury to his left foot.  

In September 1975, the Veteran submitted a copy of a medical report filed for review by the State Disability Determination Services, wherein it was reported that at age nine, the Veteran was involved in a lawnmower accident, suffering a severe injury to the lateral aspect of the left foot.  There was tissue and bone loss.  Surgery with skin grafting was performed.  Since that time, the Veteran had experienced tenderness and numbness over the lateral aspect of the left foot and, at times, periods of ulceration.  It was noted that he had a constant problem finding shoes that he could walk in and that would fit over the scarred area.  

Associated with the claims folder are treatment records dated from December 1984 to February 1987 from the Jackson, Mississippi, VA Medical Center (VAMC), showing complaints of pain and inflammation of the left foot.  An ulcerated lesion was noted and it was suggested that the Veteran had chronic osteomyelitis.  

Treatment records from the Jackson VAMC and the Natchez, Mississippi, community based outpatient clinic (CBOC), to include records from the Jackson VAMC podiatry clinic, dated from August 2003 to July 2008 were also associated with the claims folder.  These records reveal that in June 2004, the Veteran had an area on the lateral aspect of the left foot that had been excised/amputated.  They also show treatment for complaints of left foot pain, as well as a diagnosis of diabetes.  It was noted that the Veteran had three surgeries on his left foot and that a nerve was removed due to inflammation.  The Veteran reported increased pain with walking or wearing shoes.  The Veteran stated that his disability had existed before service, but was worsened therein.  X-ray findings revealed osteopenia, but no other bony abnormality.  

An October 2006 podiatry clinic note revealed complaints of pain and difficulty walking.  A diagnosis of osteoarthritis was recorded.  X-rays, however, contained no evidence of arthritis.  Nor was there any evidence of an acute fracture or dislocation.  Soft tissue swelling on the lateral aspect of the left foot, corresponding to the area of the old injury, was noted.  

An April 2007 VA podiatry clinic note recorded that the Veteran had a partial amputation of the left foot secondary to trauma to diabetes.  In January 2008, he was seen for secondary changes to contractive foot deformity secondary to his previous surgery.  The Veteran inquired as to whether his scarring would have affected his current condition.  The examiner informed him that any type of scarring and anything pertaining to the foot plantar surface would cause difficulty walking and lead to other problems, such as the ones that he was then experiencing.  

A May 2008 treatment entry showed diabetes with neuropathy, difficulty walking, and onychomycosis.  The examiner also noted that an August 2009 treatment entry diagnosed diabetic neuropathy, status post old skin graft with old lawnmower injury to the left foot.  No surgical options were available at that time and the Veteran was discharged from the podiatry clinic.

The Veteran was afforded a VA examination in connection with his service connection claim in October 2011.  Upon review of the entirety of the evidence, to include the Veteran's lay statements and examination of the Veteran, the examiner opined that it was less likely than not that the Veteran's preexisting left foot disability "chronically worsened (underwent a permanent increase in the underlying pathology beyond the natural progression) during his military service."  The examiner found the Veteran's childhood injury had set the stage for continued foot problems.  The examiner indicated that the Veteran had continued to have problems with his left foot after his injury and before entering military service, as evidenced by the Veteran's reports that he rode his bike as a child because it hurt too much to walk.  It was noted that the Veteran had complained about his foot within 2 months of entering service, which was such a short period that the examiner felt it was "highly unlikely" that the condition would have chronically worsened.  The examiner determined that although the Veteran had an increase in symptomatology secondary to a preexisting injury, there was no evidence of a chronic worsening of his left foot disability.

II.  Analysis

A.  Service Connection

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2011).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  

It is well established that every veteran will be presumed to have been in sound condition when examined, accepted and enrolled for service except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable evidence demonstrates that an injury or disease existed prior thereto.  38 U.S.C.A. § 1111 (West 2002).  Only such conditions as are recorded in examination reports are to be considered as noted.  38 C.F.R. § 3.304(b) (2011).

In this case, a prior foot surgery and skin graft were specifically noted at the time of the Veteran's September 1969 enlistment examination, and was recorded as a pre-existing condition on the report of medical history.  Accordingly, the Board finds that it is noted that a left foot disability existed prior to acceptance and enrollment for active military service.  See Crowe v. Brown, 7 Vet. App. 238, 245 (1994); 38 C.F.R. § 3.304.  Therefore, the presumption of sound condition does not apply in this case.  38 U.S.C.A. § 1111.  Moreover, the Veteran does not dispute that he had injured his left foot prior to service.  Rather, he asserts that his pre-existing left foot scar was made chronically worse by active military service and contends, therefore, that service connection is warranted on the basis of aggravation of a pre-existing condition.  See Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir 2004) (concluding that "if a preexisting disorder is noted upon entry into service, the veteran cannot bring a claim for service connection for that disorder, but the veteran may bring a claim for service-connected aggravation of that disorder.").  

A preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306(a) (2011); see Wagner v. Principi, 370 F. 3d 1089, 1096 (Fed. Cir. 2004).  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b).  Temporary or intermittent flare-ups of a preexisting injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted with symptoms, has worsened.  See Davis v. Principi, 276 F.3d. 1341, 1346-46 (Fed. Cir. 2002) ("[E]vidence of temporary flare-ups symptomatic of an underlying preexisting condition, alone, is not sufficient for a non-combat veteran to show increased disability under 38 U.S.C.[A.] § 1153 unless the underlying condition is worsened."); Maxson v. West, 12 Vet. App. 453, 458 (1999) (citing Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991)), aff'd 230 F.3d 1330 (Fed. Cir. 2000).

It is the veteran who bears the burden of establishing aggravation under 38 U.S.C.A. § 1153.  See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed.Cir.1994).  In other words, the Veteran must submit, or the record must contain, some evidence demonstrating that the pre-existing disability increased in severity during service for the presumption of aggravation to attach.  See Wagner, supra; Verdon v. Brown, 8 Vet. App. 529, 538 (1996) (stating that the question of whether a preexisting defect or injury underwent an increase in severity "must be answered in the affirmative before the presumption of aggravation attaches.").  Once the presumption attaches, it may be rebutted only by clear and unmistakable evidence.  See Cotant v. Principi, 17 Vet. App. 116, 123-30 (2003); 38 C.F.R. § 3.306(b).  

At the outset, the Board notes that the Veteran has submitted numerous lay statements wherein he asserts that his pre-existing left foot disability worsened in service.  The Board does not question the competency of the Veteran to report on the severity of symptoms such as pain in service.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (stating the "[l]ay testimony is competent . . . to establish the presence of observable symptomatology).  Here, however, the relevant inquiry turns on whether there was a change in the underlying pathology of the pre-existing left foot disability, "as distinguished from the mere recurrence of manifestations of the pre-service condition."  See Davis, supra.  The Board finds that whether there was a change in the underlying pathology of the Veteran's pre-existing left foot disability is a medical determination.  Therefore, because the Veteran is a lay person without the appropriate medical training and expertise, he is not competent to state that there was a change in the underlying pathology of his pre-existing left foot scar.  See Jandreau v. Nicholson, 492 F.3d 1372, 1374-75 (Fed. Cir 2007); Espiritu v. Derwinski, 2 Vet. App. 492 (1992); see also Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed.Cir.2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge).  

Turning to the medical evidence of record, the Veteran's STRs document that he was treated in service for complaints of left foot pain.  It was noted that he had a large defect over the lateral aspect of the left foot, a hypertrophic scar along the plantar aspect of the left foot, and sensitivity on palpation of the perimeter of the skin graft and the dorsal metatarsal area.  A reactive skin graft and scar on the lateral side of left foot were also noted.  The Veteran experienced increased left foot pain in the area of his scar upon physical activity and the wearing of military boots.  The May 1970 medical discharge examination report notes a painful contracture of left foot scar, which existed prior to service.  The June 1970 Medical Board report shows that the Veteran had a painful, deforming scar over the lateral aspect of the left foot, which had resulted from an old injury.  The Medical Board determined that the Veteran's scar disability had existed prior to service and was not aggravated thereby.  The narrative summary contains a finding that the Veteran did not meet the physical standards for induction into the Army and it was recommended that that he be separated from active duty.  

A review of the Veteran's post-service treatment records fails to reveal any evidence that the Veteran experienced a chronic worsening during service of the underlying pre-existing foot disability.  

Upon review of the Veteran's STRs, post-service medical records, and lay statements, and after examining the Veteran, the January 2011 VA examiner determined that although the Veteran experienced an increased in symptomatology related to his left foot scar, there was no increase in the underlying pathology of that disability.  The examiner noted that the Veteran's lawnmower injury was significant, which he believed set the stage for a lifetime of problems related to that injury.  The examiner indicated there to be evidence showing that the Veteran had had problems related to his left foot prior to entering the service, as the Veteran had stated that he was unable to walk to school on account of pain.  The examiner also pointed out that all of the providers who treated the Veteran in service felt that his complained of symptoms were related to his pre-existing injury and resulting painful scar.

Upon a review of the medical evidence of record, the Board finds that there is no evidence demonstrating that the Veteran's pre-existing left foot scar disability chronically worsened (i.e., underwent a permanent increase in the underlying pathology beyond the natural progression) during his military service.  Although the Veteran may have experienced an exacerbation of pain during service on account of his military duties, an intermittent or temporary flare-up during service of a preexisting injury or disease does not constitute aggravation pursuant to 38 U.S.C.A. § 1153 unless the underlying condition, as contrasted to symptoms, is worsened.  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  

The Board also notes that the Veteran's STRs show that in September 1969, his physical profile for his "lower extremities," was recorded as a level "1."  Although his physical profile for his "lower extremities was later recorded to be a level "2.," level "3," and level "4," the Board does not find this evidence to be indicative of a change in the underlying pathology of the Veteran's pre-existing left foot disability.  Rather, the Veteran's STRs show that his pain increased in severity due to the physical demands of basic training.  There is no objective medical evidence to suggest that the Veteran's physical profile was changed from level "1" to level "4" throughout the course of service due to a change in the underlying pathology of his pre-existing disability as opposed to a flare-up of pain or recurrence of manifestations of that pre-service condition.  Indeed, the April 1970 podiatry clinic summary indicated that the Veteran's left foot disability had existed prior to service and that there was no currently available orthotic or device that could be worn to make him able to function in a military environment.  Further, in June 1970, the Medical Board determined that the Veteran's left foot condition was "neither incident to nor aggravated by military service," which indicates that there was no worsening of underlying pathology.  

Accordingly, the Board finds that the evidence clearly and unmistakably shows that there was no aggravation of the underlying disability.  Because the Veteran's left foot disability was noted to have pre-existed his active military service, and was not aggravated therein, the Board finds that the Veteran's claim for service connected aggravation of a pre-existing left foot disability must be denied.  See 38 C.F.R. §§ 3.303, 3.304, 3.306; see also Wagner, supra.

B.  Notice and Assistance

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provides that VA will assist a claimant in obtaining evidence necessary to substantiate a claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

(The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The amendments apply to applications for benefits pending before VA on, or filed after, May 30, 2008.  The amendments, among other things, removed the notice provision requiring VA to request the veteran to provide any evidence in the veteran's possession that pertains to the claim.  See 38 C.F.R. § 3.159(b)(1).)

The VCAA notice requirements apply to all five elements of a service connection claim.  These are: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Upon receiving the Veteran's service connection claim, the RO sent to him a February 2007 letter notifying him of the evidence required to substantiate his claim.  Specifically, the letter informed him that the evidence must show, among other things, that he suffered an injury in service or had a disease that began in service or was made worse during his military service.  The letter advised the Veteran of the information already in VA's possession and the evidence that VA would obtain on his behalf, as well as of the evidence that he was responsible for providing to VA, to include private medical evidence.  The RO further advised the Veteran on the types of evidence he could submit that would support his claim for service connection, such as evidence of medical treatment during service, statements from service personnel, and statements from those who knew of his disability during service.  The letter also included the notice elements required by Dingess for how VA determines disability ratings and effective dates.  

The Veteran has not disputed the contents of the VCAA notice.  Further, the Board finds that the February 2007 notice letter complies with the requirements of 38 U.S.C.A. § 5103(a), and afforded the Veteran a meaningful opportunity to participate in the development of his claim.  Thus, the Board is satisfied that the duty-to-notify requirements under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) were satisfied.

Regarding the duty to assist, the Board also finds that VA has fulfilled its obligation to assist the Veteran.  All available evidence pertaining to the Veteran's claim decided herein has been obtained.  The evidence includes his STRs, VA outpatient treatment records, the January 2011 VA examination report, and statements from the Veteran.  In its November 2011 remand, the Board noted that the Veteran had previously reported treatment for his foot was at the Dallas, Texas, VAMC, and instructed the agency of original jurisdiction (AOJ) to query that facility for any outstanding records.  The Veteran was also requested to provide information regarding the dates of such treatment so that those records could be requested.  In a November 2011 letter, the Veteran was requested to provide the approximate dates of treatment for any VA facility where he may have received treatment.  The AOJ also requested from the Dallas VAMC all treatment records related to the Veteran.  A response received in June 2011 indicated that there existed no records related to treatment of the Veteran.  Although the Veteran was not specifically notified of the negative response from the VAMC, an October 2011 supplemental statement of the case (SSOC) indicated that a negative response for records had been received from the Dallas VAMC.  The Veteran responded to the October 2011 SSOC, indicating that he had no further information to provide.  The Board finds that the Veteran was put on notice that records from that facility were not obtained and given an opportunity to submit any records himself.  

The Veteran was afforded a VA examination in January 2011 in connection with his claims of service connection.  The examiner reviewed the claims folder, interviewed the Veteran and conducted an examination of his left foot.  X-rays were also taken.  The Board finds that the examination report contains sufficient evidence by which to evaluate the Veteran's service connection claim and the Board finds that the examiner's opinion is supported by an adequate rationale.  The Board thus concludes the January 2011 examination was adequate and complied with the terms of the Board's November 2010 remand.  See Barr, 21 Vet. App. at 311; Stegall, supra.


ORDER

Service connection for a left foot disability is denied.



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


